         Case 1:17-cr-00302-KPF Document 241 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                              17 Cr. 302 (KPF)
NEHAD THAHER,                                        SCHEDULING ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of a request from Defendant to file reply papers in

further support of his May 6, 2020 letter motion. Defendant’s application is

GRANTED. Defendant shall file his reply papers on or before May 18, 2020.

      SO ORDERED.

Dated:       May 13, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
